Title: To Benjamin Franklin from Gourlade & Moylan, 4 December 1780
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 4th. Decr. 1780
Commodore Jones has been ready to sail since last friday, he has had intelligence from paris that your Dispatches for him wou’d come to his hands this day, on wch. acct. he has delay’d his departure; they are not yet arrived and as the wind is favourable he appears very uneasy, we therefore pray (if you have not already forwarded them) to dispatch them as soon as possible, in ordre to enable him to benefit of the present favourable weather.
We have the honor to be respectfully Honord Sir Your most obt. & most humble Sts.
Gourlade & Moylan
The Honorable B. Franklin Esqr. American Ambassadore at the Court of Versailles./.
 
Addressed: A Monsieur / Monsieur Benjamin Franklin / Ministre plenipotentiaire des états unis / De l’amérique en la cour de france / à passy / près paris
Notation: Goulade & Moylan 4 Decr. 1780
